    Case: 1:19-cv-02436 Document #: 54 Filed: 02/18/20 Page 1 of 3 PageID #:290




                     UNITED ST ATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

ETERNITY MART, INC.                             )
d/b/a GREAT DEALS OF TEXAS,                     )
                                                )        Case No. 19-CV-02436
        Plaintiff,                              )
                                                )
                V.                              )        District Judge John J. Tharp, Jr.
                                                )
NATURE'S SOURCES, LLC,                          )        Magistrate Judge Sunil R. Harjani
                                                )
        Defendants.                             )

                      NATURE'S SOURCES, LLCS STATUS REPORT

       NOW COMES the Defendant, NATURE'S SOURCES, LLC ("Defendant"), by and

through its counsel, SMITHAMUNDSEN, LLC, and for its status report regarding the subpoena

duces tecum issued to Amazon.com, Inc. (hereinafter Amazon"), and states as follows:

       As the Court recognized, the relevant Amazon documents play an important role in this

lawsuit. On October 15, 2019, Defendant issued a subpoena duces tecum (the Subpoena") to

Amazon for certain documents. On October 23, 2019, Amazon responded by objecting to the

Subpoena on its entirety without producing any requested documents. Afterwards, Defendant

and Amazon have exchanged multiple emails and had several telephonic meet-and-confer

meetings in an attempt to resolve the discovery dispute. Despite Defendant's good faith efforts,

Amazon continued to withhold discoverable documents.

       Pursuant to the Court's December 12, 2019 Order, Defendant filed a Motion to Compel

Amazon's compliance with the Subpoena (Motion to Compel") on January 7, 2020 in the

Western District of Washington, civil case no. 2:20-cv-00218. See DKT #1. On January 15, 2020,

Nature filed a Motion to Transfer the Motion to Compel to the Northern District of Illinois based

on Federal Rules of Civil Procedure 45(f) (Motion to Transfer"). See DKT #4.
    Case: 1:19-cv-02436 Document #: 54 Filed: 02/18/20 Page 2 of 3 PageID #:291




       The noting date of the Motion to Compel was initially set for January 24, 2020. Upon

Amazon's request, and promises of cooperation and production of responsive documents,

Defendant agreed to continue the process of meet and confer and filed two motions to extend,

and eventually extending the noting date for the Motion to Compel and the Motion to Transfer to

February 14, 2020. See DKT #6 and DKT #7. On January 24, 2020, Amazon produced twenty-

nine (29) pages of documents, which contained only five (5) emails exchanged between Amazon

and Plaintiff from February 27, 2019 to March 21, 2019 that have already been produced by

Plaintiff in the Northern District of Illinois case pending before Judge Harjani.

       During the communication with Amazon, Defendant was given the impression that the

continued meet and confer would lead to more production from Amazon. However, after

obtaining two extensions under the guise of possible more production, Amazon responded in

opposition to the Motion to Compel on February 10, 2020. See DKT #8. As a result, Defendant

had to file a Reply in Support of the Motion to Compel on February 14, 2020. See DKT #13.

Now, Defendant is awaiting the Western District Court of Washington to rule on the Motion to

Compel. There is no indication when the court will rule on the two pending motions.

       Amazon's conduct has substantially delayed the discovery process of this case. The fact

discovery of this lawsuit closes on March 31, 2020.

Respectfully submitted,

                                        SMITHAMUNDSEN LLC

                                  By: ls/Gary Zhao
                                      One of Defendant NATURE'S SOURCES, LLC's
                                      Attorneys

                                          Gary Zhao, Esq. (ARDC #6279527)
                                          150 N. Michigan Ave., Ste. 3300
                                          Chicago, IL 60601
                                          (312) 894-3377= Telephone
                                          gzhao@salawus.com
   Case: 1:19-cv-02436 Document #: 54 Filed: 02/18/20 Page 3 of 3 PageID #:292




                                      Certificate of Service


       I hereby certify that on February 18, 2020, a copy of the foregoing was filed via the
Court's ECF filing system, thereby serving it upon all counsel ofrecord.

                                       SMITHAMUNDSEN LLC

                                  By: /s/ Gary Zhao
                                      One of the Attorneys for Defendant
                                      NATURE'S SOURCES, LLC
